Citation Nr: 1825954	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  17-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for duodenal ulcer.

2.  Entitlement to a rating higher than 10 percent for residuals, pruritis ani with rectal seepage.

3.  Entitlement to a compensable rating for anal rash.

4.  Entitlement to an effective date earlier than November 5, 2010, for the grant of service connection for anal rash.

5.  Entitlement to an effective date earlier than November 5, 2010, for the grant of service connection for residuals, pruritis ani with rectal seepage.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for colitis, and if so, whether the claim should be reopened.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in January 2018.  A transcript of the hearing is of record.

The issue of entitlement to a clothing allowance has been raised by the record in a statement received in October 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

FINDINGS OF FACT

1.  The service-connected duodenal ulcer has been manifested by no more than mild symptoms that occurred less than once or twice yearly.

2.  The service-connected residuals, pruritis ani with rectal seepage, are manifested by constant rectal leakage, itching and burning.

3.  The Veteran's anal rash requires constant topical medication; the area involved is less than 5 percent of the entire body and 0 percent of exposed areas; the skin disability is not shown to have required systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period.

4.  An unappealed December 1968 Board decision denied service connection for colitis and pruritis ani. 

5.  On November 5, 2010, the RO received a new claim for service connection for pruritis ani; no communications were received by VA following the December 1968 Board decision and prior to November 5, 2010, that may be construed as a claim for service connection for pruritis ani.

6.  On November 5, 2010, the RO received a claim for service connection for anal rash; no communications were received by VA prior to November 5, 2010, that may be construed as a claim for service connection for anal rash.

7.  Evidence received since the December 1968 Board decision, while new, is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for colitis.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a duodenal ulcer have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1- 4.14, 4.114, Diagnostic Code 7305 (2017).

2.  The criteria for a rating of 30 percent for residuals, pruritis ani with rectal seepage, have been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1- 4.14, 4.114, Diagnostic Codes 7332 (2017).

3.  The criteria for a compensable disability rating for anal rash have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.118 Diagnostic Codes 7806 (2017).

4.  The December 1968 Board decision is final.  38 U.S.C. §§ 511(a), 7103, 7104 (West 2012); 38 C.F.R. § 20.1100 (2017).

5.  The criteria for the assignment of an effective date prior to November 5, 2010, for the grant of service connection for pruritis ani with rectal seepage have not been met.  38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).

6.  The criteria for the assignment of an effective date prior to November 5, 2010, for the grant of service connection for anal rash have not been met.  38 U.S.C. 
§ 5110 (West 2012); 38 C.F.R. § 3.400 (2017).

7.  New and material evidence has not been received to reopen the claim for service connection for colitis.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

1. Duodenal ulcer

The Veteran's duodenal ulcer is rated under 38 C.F.R. § 4.114, Diagnostic Code 7305, and has been assigned a 10 percent rating, effective March 3, 1966. 

Under Diagnostic Code 7305, a duodenal ulcer is assigned a 10 percent rating for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent (maximum) rating is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule or in the regulations.  Consequently, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran contends that his service-connected duodenal ulcer warrants a rating in excess of 10 percent for the period on appeal.  Specifically, at the July 2012 Board hearing he reported requiring constant medication to treat his condition which caused soreness.  He also endorsed reflux and anal seepage.  The Board notes that the Veteran has been diagnosed with gastroesophageal reflux disease (GERD) and esophagitis, for which service connection has not been established.  

Also, the Veteran's complaints of anal leakage are evaluated under the rating for residuals, pruritis ani with rectal seepage, further discussed below.  Accordingly, symptoms of leakage and reflux will not be discussed in connection with the service-connected duodenal ulcer.  

Although VA and private treatment records are of record, they do not include treatment records indicative of ongoing treatment for ongoing manifestations of the service-connected duodenal ulcer.  Indeed, the evidence does not show symptoms of vomiting, hematemesis or melena, anemia, nausea, and the like consistently throughout the appeal, nor is there evidence of ulcer therapy or incapacitating episodes. 

A January 2016 Disability Benefits Questionnaire completed by  Dr. P.H.T. noted symptoms of diarrhea.  There was no weight loss attributable to the an intestinal condition.  

On VA examination in January 2016, the examiner noted a history of duodenal ulcer controlled with medication and resolved.  The Veteran endorsed periodic abdominal pain.  There were no incapacitating episodes.  The condition was found to have no impact on the Veteran's ability to work.  

Based on the foregoing evidence, the Board finds that the Veteran's duodenal ulcer has been properly assigned a 10 percent for the period on appeal under 38 C.F.R. 
 § 4.114, Diagnostic Code 7305.  As noted during the examinations of record, the Veteran's duodenal ulcer is manifested by virtually no symptoms.  Indeed, the condition is deemed to be controlled with medication and resolved.  Moreover, the medical evidence of record consistently notes that the Veteran has not undergone surgery or had incapacitating episodes as a result of his ulcer.  Thus, the Board finds that the disability picture is consistent with a 10 percent rating under Diagnostic Code 7305, which accounts for mild duodenal ulcers. 

The Board finds that an increased rating of 20 percent under Diagnostic Code 7305 is not warranted in this case because the medical evidence of record does not demonstrate that, for the period on appeal, the Veteran's duodenal ulcer was manifested by a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  Aside from his reports at the January 2018 hearing, there is no indication that the Veteran suffers from ulcer-related symptoms at all.  Thus, given the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's duodenal ulcer under Diagnostic Code 7305 is not warranted.

The Board has considered the Veteran's lay statements along with the medical evidence of record, and specifically finds the January 2016 VA examiner's opinions to be overwhelmingly probative.  In this regard, the Board notes that although the Veteran is competent to report his symptoms, as a lay person he is not competent to associate his claimed symptoms with his service-connected ulcer rather than  the nonservice-connected GERD or esophagitis, or the service-connected pruritis ani with anal seepage, for such requires specific medical training and is beyond the competency of the Veteran or any other lay person.  See also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

Furthermore, as the Veteran's service-connected disability of a duodenal ulcer is specifically contemplated by the Rating Schedule, he is not entitled to a higher or separate rating under any other potentially applicable Diagnostic Code.  In this regard, in Copeland v. McDonald, 27 Vet. App. 333, 337 (2015), the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy."  See also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"). 

Furthermore, 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Disease of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Additionally, 38 C.F.R. § 4.114  indicates that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation. 

Therefore, in light of the foregoing, the Board concludes that a rating in excess of 10 percent for the Veteran's service-connected duodenal ulcer is not warranted.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
2. Pruritis ani with rectal seepage

The Veteran contends that he is entitled to a higher disability rating for his service-connected pruritis ani with rectal seepage.  In statements and at hearing he asserted that the condition is manifested by constant itching, burning, and leakage, and required constant use of absorbent materials and medications.  

The Veteran's residuals, pruritis ani with rectal seepage, are currently assigned a 10 percent rating under 38 C.F.R. § 4.114, Diagnostic Codes 7337-7332.  Under Diagnostic Code 7337 for pruritis ani directs the VA to rate it under the underlying condition - which is the Veteran's loss of sphincter control.  

Under Diagnostic Code 7332, a 10 percent rating is warranted for constant slight; or occasional moderate leakage.  

A 30 percent rating is warranted for occasional involuntary bowel movements, necessitating wearing of pad.  

A 60 percent rating is assigned for extensive leakage due to impairment of sphincter control and fairly frequent involuntary bowel movements.  A maximum 100 percent rating is assigned under Diagnostic Code 7332 for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332. 

VA and private treatment records, Disability Benefits Questionnaire, and VA examination report during the period on appeal, document complaints and treatment for constant and chronic pruritis ani with rectal leakage, itching and burning.  A January 2016 Disability Benefits Questionnaire noted symptoms of pruritis described as daily clear liquid discharge.  The VA examiner in January 2016 noted slight impairment of sphincter control with sporadic rectal leakage when sitting. 

Based on the Veteran's testimony, a higher rating of 30 percent under Diagnostic Code 7332 is warranted, as the evidence does demonstrate some occasional involuntary bowel movements, necessitating wearing a pad.  Throughout the appeal period the Veteran's condition has been characterized as bowel leakage.  The Veteran has reported that he wore liners; and has reported leakage of a clear rectal fluid.  He described using absorbent materials for bowel leakage, but it has not been for involuntary bowel movements as required by Diagnostic Code 7332. 

The Veteran is competent to report observable symptoms such as anal leakage.  Layno v. Brown, 6 Vet. App. 465 (1994).  His statements are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  It provides evidence in support of his claim.  His own statements would not indicate a 60 percent rating is warranted. 

3. Anal rash

The Veteran seeks a compensable rating for his service-connected anal rash.  

The Veteran's anal rash has been assigned a noncompensable disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under Diagnostic Code 7806, dermatitis or eczema may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805) if those Diagnostic Codes better reflect the predominant disability.  In this case, the Board finds that Diagnostic Code 7800 is inapplicable, and the evidence of record does not show scarring consistent with a compensable rating.  Therefore, the Veteran's anal rash is appropriately rated under Diagnostic Code 7806.

In order to qualify for a compensable rating under Diagnostic Code 7806, the service-connected anal rash must affect at least five percent of the entire body or exposed areas affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7806. Alternatively, the evidence must show that required treatment includes systemic therapy such as corticosteroids or other immunosuppressive drugs.  See id.

VA treatment records document use of topical medication for a rash around the perianal area due to constant irritation from rectal seepage.

On VA examination in January 2016 the examiner noted that the skin along the rectal area was irritated and red.  The affected area extended to the anal crease on the buttocks.  It was described as a moist and reddened itchy skin rash.  It affected less than 5 percent of the total body area and no exposed area.  There were no systemic manifestations due to the skin disease, such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma, or benign or malignant skin neoplasms.  It was noted that the Veteran required constant use of topical medication on the rectal area to treat his anal rash.  

The Board finds that throughout the entire period for consideration a compensable rating for the Veteran's anal rash is not warranted.  In order for the Veteran to be entitled to a compensable (next higher 10 percent) rating, the evidence must show exposure of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  The evidence shows that the Veteran has only topical treatment for his skin disability.  As the area of involvement (perianal) is less than 5 percent of the entire body and less than 5 percent of his exposed surface area, and the Veteran has never been prescribed intermittent systemic therapy, under Diagnostic Code 7806, a compensable degree of disability is not demonstrated.  See 38 U.S.C. § 5107 (b) (West 2012); See Gilbert, 1 Vet. App. at 54.

Finally, as the evidence does not suggest (nor does the Veteran allege) that his service-connected duodenal ulcer, pruritis ani with rectal seepage, and anal rash render him unemployable, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, it is also important to note that this decision does not suggest that the Veteran does not have problems with the above disorders (clearly, he does, which is the basis of several service-connected disabilities, it is only a question of degree). 

Effective Date for Grant of Service Connection

The Veteran contends that the effective date of the award of service connection for pruritis ani with rectal seepage and anal rash should be earlier than that currently assigned.  

Generally, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2017).  The same is true for an award based on a claim reopened after final adjudication, as VA laws and regulations stipulate that the effective date of such an award shall be fixed in accordance with the facts found, but shall not be earlier than the date the claim was received, or the date entitlement arose, whichever is later.  See id.; 38 C.F.R. § 3.400 (r). 

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C. § 5101 (a); 38 C.F.R. § 3.151 (a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1 (p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of a VA medical record will be accepted as the date of receipt of a claim when such record relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such record.  38 C.F.R. § 3.157(b).  Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Under 38 C.F.R. § 3.105 (a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  As no CUE has been alleged in an unappealed prior decision, the Board will not consider whether CUE exists in any prior final decisions.

In a December 1968 decision, the Board confirmed the previous denial by the RO of the claim for service connection for pruritis ani based on the finding that the condition was diagnosed after service and there was no evidence that the condition was incurred in or aggravated by service or was secondary to the service-connected duodenal ulcer.  The Board further noted that even if pruritis ani were symptomatic of duodenal ulcer, the disability rating assigned for duodenal ulcer compensated for this symptoms.  The Board's December 1968 decision is final.  38 C.F.R. § 20.1100 (2017).

Thereafter, a VA examination in February 1971 noted that the Veteran had been under treatment for several years for pruritis ani, and he continued to have these symptoms with chronic rectal seepage.  He was treated with valium and other medications.  The examiner did not find any evidence of hemorrhoids and the rectal area was productive of very little redness. 

VA treatment records starting in 2000 showed continued treatment for chronic pruritis ani with rectal leakage.

On November 5, 2010, VA received the Veteran's claims for service connection for pruritis ani with rectal seepage and anal rash.  In a March 2011 rating decision the RO declined to reopen the claim for service connection for pruritis ani with rectal seepage as new and material evidence had not been submitted to reopen the claim.  The RO also denied the claim for service connection for anal rash.  The Veteran appealed that decision.  

A VA examination from January 2011 showed that the Veteran continued to report symptoms of pruritis ani.  The examiner referred to a January 2009 EGD report which indicated that a Schatzki's ring was found in the gastroesophageal junction, and a small sliding hiatal hernia was seen.  The diagnosis was duodenal ulcer resolved; current hiatal hernia. 

In a January 2011 statement, the Veteran reported that he had been treated from 1955 to the present time for pruritis ani, colitis and nervousness.  He indicated specific treatment over the years with Librium, Nupercainal and Psyllium oral powder. 

A July 2012 medical opinion from Dr. M.M. and a November 2013 opinion from Dr. G.M. indicate that the Veteran developed pruritis ani and rectal seepage in service.  These opinions were based on a review of the Veteran's past medical records, the Veteran's reported history, and the Veteran's chronic condition.

In November 2015, the Board reopened the claim for service connection for pruritis ani, and granted service connection for pruritis ani with rectal seepage and anal rash.  A November 2015 rating decision implemented the Board's November 2015 decision.  The RO granted service connection for anal rash and assigned an initial noncompensable rating, effective November 5, 2010, the date the claim was received.  That decision also granted service connection for residuals, pruritis ani with rectal seepage, and assigned an initial 10 percent disability rating, effective November 5, 2010, the date the claim was received.  The Veteran did not appeal the November 2015 decision, but instead, filed claims for an increased ratings and earlier effective dates in January 2016.  In an April 2016 rating decision, the RO in pertinent part, continued the 10 and 0 percent evaluations for pruritis ani with rectal seepage and anal rash, respectively, and denied the Veteran's claim for earlier effective dates.  In July 2016, the Veteran filed a timely notice of disagreement.  A Statement of the Case was issued in March 2017, and the Veteran filed a timely substantive appeal.

In the present case, because the claim for service connection for pruritis ani with rectal seepage was an application to reopen a previously denied claim for service connection, the Court has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008) (citing Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).  Concerning the claim for service connection for anal rash, the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  

The evidence of record does not reflect any written communication from the Veteran prior to November 5, 2010, concerning pruritis ani, and after the previous final denials, that may be interpreted as a formal or informal claims to reopen the previously disallowed claim for service connection for pruritis ani.  Similarly, prior to November 5, 2010, there was no communication from the Veteran that could be interpreted as a formal or informal claim for service connection for anal rash.  No correspondence was received pertaining either claim until the respective filing of the current application to reopen the claim and the claim for service connection were received on November 5, 2010.  Additionally, the earliest medical evidence of record showing a nexus between pruritis ani, and service, were the medical opinions of Drs. M.M. and G.M. who indicated that the Veteran developed pruritis ani and rectal seepage in service, which were dated in 2012 and 2013, after the current appeal was received.    

The date of receipt of the Veteran's petition to reopen the service connection claim for pruritis ani with rectal seepage and the claim for service connection for anal rash was November 5, 2010.  Therefore, the Board finds that the earliest effective date of service connection for these disabilities is November 5, 2010.

To the extent the Veteran argues that he is entitled to an earlier effective date of November 5, 2010, for the grant of service connection for pruritis ani with rectal seepage and anal rash because VA treatment records documented treatment for the conditions prior to that date, the evidence that documented treatment for pruritis ani and anal rash did not associate it with service, and as noted, the mere presence of medical evidence does not establish an intent to seek service connection.  See Brannon, supra (holding that the mere receipt of medical records could not be construed as an informal claim); see also Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006) (" [W]here there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.").  Indeed, neither the Veteran nor his representative has made a specific argument as to why earlier effective dates are warranted.

Effective dates for service connection are not based on the date the condition began and cannot be any earlier than date of receipt of claim to reopen.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

Accordingly, the Board concludes that November 5, 2010 is the proper effective date for the grant of service connection for pruritis ani with rectal seepage and anal rash, as that is the date of receipt the application to reopen the claim for service connection for pruritis ani with rectal seepage following the prior final decision that denied the claim, and it is also the date of receipt of the Veteran's initial claim for service connection for anal rash.  As a preponderance of the evidence is against entitlement to earlier effective dates for the grant of service connection for pruritis ani with rectal seepage and anal rash, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C. § 5107 (b) (West 2012); See Gilbert, 1 Vet. App. at 54.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (West 2014).  "New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In a December 1968 decision, the Board confirmed the previous denial by the RO of the claim for service connection for colitis based on the finding that although the record contained a diagnosis of colitis, there was no clinical evidence to confirm the diagnosis, and in any event, there was no evidence that the condition was incurred in or aggravated by service or was secondary to the service-connected duodenal ulcer.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's December 1968 decision is final.  38 C.F.R. § 20.1100 (2017).

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C. § 5108.  The Veteran submitted a request to reopen the claims in January 2016.

When the Board decided its December 1968 decision, the claims folder contained the Veteran's service treatment records, including the service treatment records that showed the Veteran was hospitalized in July 1954 with the complaints of recent onset of epigastric pain, pyrosis, and anorexia.  On admission, it was noted that he appeared extremely nervous.  It was the initial impression that he had a duodenal ulcer, but x-ray studies of the upper gastrointestinal tract were negative, except for considerable pylorospasm at the beginning of the examination, which was felt to be due to a nervous reaction.  His symptoms gradually abated, and he was returned to duty in August 1954 with a diagnosis of medical observation for duodenal ulcer, no disease found.  A report of an overnight stay in a hospital in November 1954 showed that he was treated for acute gastroenteritis.  The service treatment records do not contain any finding or diagnosis consistent with colitis and on separation from service gastrointestinal findings were reported as within normal limits.   

After service, VA and private treatment records show treatment for gastrointestinal complaints in the 1960's.  In a January 1966 statement Dr. F.R.F.B. reported treating the Veteran in 1957 for perianal pruritis.  A VA examination report in February 1966 revealed a healed duodenal ulcer and residuals of pruritis ani.  An April 1968 VA examination report noted a diagnosis of colitis.  In a December 1965 affidavit Dr. J.G.G. reported that he treated the Veteran from 1958 to 1960 and that the diagnoses were pruritus ani and colitis.  In a statement received in August 1966  Dr. F.R.F.B. reported that the Veteran had been under his care from 1957 to 1965 for the treatment of perianal pruritus and gastrointestinal distress.  The physician disclosed that the Veteran's complaints included a nervous stomach, and he noted that the gastrointestinal complaints were usually neurogenic and hypochondriac in nature.  Also of record were statements and testimony from the Veteran asserting that he suffered from colitis that was incurred in service.  

The evidence received since the prior final denial includes VA treatment records which noted in July 2014 that the Veteran took probiotics for colitis.  A January 2016 Disability Benefits Questionnaire completed by  Dr. P.H.T. listed colitis first diagnosed in Korea between 1952 and 1954.  The Disability Benefits Questionnaire noted diagnostic test findings were lymphoid aggregates and a colonoscopy, both performed in 2014. 

On VA examination in January 2016 the Veteran reported that he developed colitis in 1954.  He stated that he was diagnosed with colitis in July 1954.  His current symptoms were constant leakage from the rectum.  The examiner addressed the clinical findings noted by Dr. P.H.T. in the January 2016 Disability Benefits Questionnaire and found that although colitis was listed as diagnosis, no confirmative testing was performed.  Concerning the diagnostic test findings of  lymphoid aggregates, the examiner noted that the medical literature showed this was commonly found in the colon and small bowel and was a normal finding.  Thus, not diagnostic for mucus colitis.  The examiner noted that the records were silent for a diagnostic test indicating a definitive diagnosis of mucus colitis.  Thus, the claimed colitis was less likely than not incurred in or caused by the in-service injury, event or illness.  

Finally, the record contained statements and testimony from the Veteran at a Board videoconference hearing in January 2018, asserting that colitis, manifested by diarrhea and rectal seepage, had onset in service.  

Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, although the record continues to reflect a diagnosis of colitis, the evidence remains devoid of diagnostic testing confirming a diagnosis of colitis.  More importantly, there is no evidence that colitis was diagnosed in service, and there is no evidence that colitis was caused or aggravated by service or a service-connected disorder.  On the contrary, the VA opinion of record weighs against the claim. 

The Board has also considered the Veteran's own lay statements and testimony associating symptoms of colitis in service and continuing thereafter.  However, the lay statements are simply a reiteration of his previously considered general assertions of service connection.  Even assuming their credibility for new and material evidence analysis, the statements are cumulative and cannot be considered new and material evidence. 

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for colitis, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


ORDER

A rating higher than 10 percent for duodenal ulcer is denied.

A rating of 30 percent for residuals, pruritis ani with rectal seepage, is granted.

A compensable rating for anal rash is denied.

An effective date earlier than November 5, 2010, for the grant of service connection for anal rash, is denied.

An effective date earlier than November 5, 2010, for the grant of service connection for residuals, pruritis ani with rectal seepage, is denied.

The claim for service connection for colitis is not reopened, and the appeal is denied.

JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


